Citation Nr: 1530391	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  10-47 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

 
REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from December 1965 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In March 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.   A transcript of the hearing is of record.  


FINDING OF FACT

An acquired psychiatric disorder, to include PTSD and anxiety disorder, was incurred in active service.

CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and anxiety, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

In view of the favorable disposition below, the Board finds that all notification and development actions necessary to render a fair decision on the claim, including affording the Veteran a sufficient Board hearing pursuant to Bryant v. Shinseki, 23 Vet. App. 488 (2010), and 38 C.F.R. § 3.103(c)(2) (2014), have been accomplished. The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.

II.  Analysis of Claim

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014). 

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Psychoses, but not acquired psychiatric disorders, are listed as a chronic condition under 38 C.F.R. § 3.309(a).  Therefore, the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to the claim for service connection for an acquired psychiatric disorder.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) , i.e., a diagnosis which conforms to the criteria set forth in the Diagnostic and Statistical Manual of the American Psychiatric Association , 4th edition (DSM-IV); a link, established by medical evidence, between the current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f).

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. 
§ 3.304 (2014).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) does not create a presumption of service connection for a combat veteran's alleged disability, and that the veteran is required to meet his evidentiary burden as to service connection such as whether there is a current disability or whether there is a nexus to service which both require competent medical evidence.  See Collette v. Brown, 82 F.3d 389, 392 (1996).

Effective July 13, 2010, VA regulations related to PTSD claims were revised to provide that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  The term "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (effective from July 13, 2010).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that he has PTSD due to his combat experiences in Vietnam.  In a statement dated in November 2009, the Veteran described stressors that he experienced in service.  The Veteran indicated that several members of his platoon were killed at an ambush site.   He reported that eight people from his unit were killed in a chopper attack.  The Veteran stated that his unit was attacked by Viet Cong soldiers, and thirty-one soldiers were killed. 

The Veteran served in combat, as evidenced by the award of combat decorations, including the Purple Heart and Combat Infantry Badge.  Thus, his own testimony regarding the occurrence of combat-related stressors is sufficient to establish that those stressors occurred.

The Veteran had a VA examination in December 2009.  The examiner diagnosed anxiety disorder, not otherwise specified.  The examiner opined that the Veteran does not have symptomatology to warrant a PTSD diagnosis.  In an addendum opinion dated in December 2009, the examiner opined that it is less likely than not that the Veteran's anxiety is related to service.  The examiner reasoned that the Veteran's worrisome ruminations were not limited to Vietnam.  

The Veteran had a VA examination in September 2014.  The examiner diagnosed a mood disorder, not otherwise specified.  The examiner opined that the Veteran does not meet the criteria for a diagnosis of PTSD under the DSM-V and likely would not meet the criteria under the DSM-IV.  The examiner opined that his mood disorder is not exclusively determined or caused by his time in Vietnam but is integrated into his overall mood disorders expression.  

A November 2014 letter from a private psychiatrist, Dr. J.L., reflects that the Veteran was seen for psychiatric evaluation.  The physician opined that the Veteran meets the criteria for a diagnosis of PTSD with associated anxiety.
The Board has considered the conflicting medical opinions and finds the evidence in favor of the claim.  The medical opinion from Dr. J.L. provides competent medical evidence of a diagnosis of PTSD related to an in-service stressor.  The Board finds the opinion probative as to the current diagnosis of PTSD, as the opinion is supported by persuasive rationale and is based on correct facts.  The scope of a mental health disability claim includes any psychiatric diagnoses that may reasonably be encompassed by the Veteran's reported symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Dr. J.L. opined that anxiety disorder is associated with PTSD.  Accordingly, the Board concludes that service connection is warranted for an acquired psychiatric disorder, to include PTSD and anxiety disorder.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder, is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


